DETAILED ACTION

Election/Restrictions
Amended claims 3 and 4 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Species I drawn towards an invention including a lower electrode not located in a first outer peripheral region (corresponding to claims 1-4, 6-11 and 13-15).
Species II drawn towards an invention including a bent electrode in the first and second outer peripheral regions (corresponding to claims 3, 5 and 16-20).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 3, 5 and 16-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
2.	The amendment filed 11/29/22 has been entered.
	Claims 1, 3-5, 8, 13 and 18 have been amended.
	Claims 3, 5, 7, 12, 16-20 are withdrawn.
	Claims 1-2, 4, 6, 8-11, 13-15 and 20 are under consideration.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-2, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al. (“Du”) CN-103296992.
Du discloses in Fig. 1 an acoustic wave device comprising: a substrate (element 7+8); a lower electrode (element 6), an air gap (element 9) being interposed between the lower electrode and the substrate; a piezoelectric film (element 5) located on the lower electrode; and an upper electrode (element 4) located on the piezoelectric film such that a resonance region  (annotate element R shown in Fig. 1 below) where at least a part of the piezoelectric film is interposed between the upper electrode and the lower electrode is formed and the resonance region overlaps with the air gap in plan view, wherein a surface facing the substrate across the air gap of the lower electrode in a center region (annotated element CN) of the resonance region is positioned lower than a surface (annotated element SCP) closer to the piezoelectric film of the substrate in an outside of the air gap in plan view (Fig. 1); wherein first outer peripheral region (annotated element F1) is located between an outer edge of the resonance region and an outer edge of the air gap in a region where the lower electrode is extracted from the resonance region, the upper electrode is not located in the first outer peripheral region (Fig. 1), and a second outer peripheral region (annotated element F2) is located between the outer edge of the resonance region and the outer edge of the air gap in a region where the upper electrode is extracted from the resonance region, the lower electrode is not located in the second outer peripheral region (Fig. 1).
Re claim 2, Du discloses in Fig. 1 wherein the lower electrode in the resonance region has a curved shape such that the lower electrode protrudes toward the air gap.
Re claim 6, Du suggests employing Au and Mo for the lower and upper electrodes respectively; thus, the recitation calling for, “… wherein a linear expansion coefficient of the lower electrode is greater than a linear expansion coefficient of the upper electrode” is met. 
Re claim 9, Du discloses a filter (¶[0003]) comprising the device of claim 1.



    PNG
    media_image1.png
    308
    709
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Hara et al. (“Hara”) US PG-Pub 2008/0143215 in view of Lee et al. (“Lee”), “Growth of highly c-axis textured AlN films on Mo electrodes for film bulk acoustic wave resonators,” JVST (2003).
Hara discloses in Figs. 2-6 and 11 an acoustic wave device comprising: a substrate (element 41, Fig. 11); a lower electrode (element 43), an air gap (element 46a) being interposed between the lower electrode and the substrate; a piezoelectric film (element 44) located on the lower electrode; and an upper electrode (element 45) located on the piezoelectric film such that a resonance region (element 47, Fig. 11) where at least a part of the piezoelectric film is interposed between the upper electrode and the lower electrode is formed and the resonance region overlaps with the air gap in plan view (Fig. 4), wherein first outer peripheral region (element 48) is located between an outer edge of the resonance region and an outer edge of the air gap in a region where the lower electrode is extracted from the resonance region, the upper electrode is not located in the first outer peripheral region (Figs. 4 and 11), and a second outer peripheral region (element 48) is located between the outer edge of the resonance region and the outer edge of the air gap in a region where the upper electrode is extracted from the resonance region, the lower electrode is not located in the second outer peripheral region (Figs. 4 and 11).
Although the recitation calling for, “… a residual stress of the lower electrode being a tensile… a residual stress of the upper electrode being a compression stress” which requires the removal of the original cause of the stresses does not appear to further limit the device structure,  
it is reasonable to assume a tensile stress and compressive stress of the lower and upper electrodes respectively, because a comparison of Applicant’s specification (¶¶[0042-0043 and 0060]) to Hara’s disclosure which teaches (¶¶[0042 and 0043]) sputtered lower and upper electrodes followed by photolithography/etching and/or bulging downwards which could be configured to have the recited stress, reveals a device that is apparently identical to the device Applicant describes as including a tensile stress and compressive stress of the lower and upper electrodes respectively. Because it is reasonable to assume that Hara’s device would meet the recited limitation(s), the burden shifts to Applicants to show otherwise. See MPEP § 2114.
	Furthermore, Lee teaches (abstract) the residual of the electrodes are found to be very dependent on the sputtering pressure changing from tension to compression.
Lee's teaching could be incorporated with Hara's device which would result in the claimed invention. The motivation to combine Lee's teachings would be to improve the surface morphology of the electrodes (abstract). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Lee’s teachings to arrive at the claimed invention.
	Re claim 11, Hara discloses (¶[0007]) upper and lower electrodes could be composed of various metals. Therefore, selecting aluminum (Al) lower electrode and platinum (Pt) upper electrode would meet the recitation calling for, “… wherein a linear expansion coefficient of the lower electrode is greater than a linear expansion coefficient of the upper electrode.” It would have been obvious to one of ordinary skill to have selected the aluminum and platinum lower and upper electrodes respectively of Hara as a mere employing of an art-recognized electrode materials suitable for the intended use. (MPEP §2144.07)
7.	Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Irieda et al. (“Irieda”) US PG-Pub 2018/0159508.
Du teaches the device structure as recited in the claim. The difference between Du and the present claim is the recited metal. 
Irieda discloses in Fig. 7A an acoustic wave device comprising a metal film (element 33) located so as to face the lower electrode in a resonance region (element 20) across an air gap (element 38) and the air gap is located between the metal film and a lower electrode (element 16) in the resonance region.
Irieda's teachings could be incorporated with Du's device which would result in the claimed invention. The motivation to combine Irieda's teachings would be to add a floating capacitance (¶[0057]) that would improve attenuation. Furthermore, including the large ground pattern 33, corresponding to the claimed metal film, in the center would provide heat-dissipating properties. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Irieda's teachings to arrive at the claimed invention.
Re claims 9 and 10, Irieda discloses (¶¶[0002 and 0007], Fig. 23) a filter comprising: an acoustic wave device or a multiplexer comprising: the filter (as required in claim 10).
8.	Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Lee as applied to claim 4 above, and further in view of Irieda.
The combined references of Hara and Lee teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited metal. 
Irieda discloses in Fig. 7A an acoustic wave device comprising a metal film (element 33, ¶[0055]) located so as to face the lower electrode in a resonance region (element 20) across an air gap (element 38) and the air gap is located between the metal film and a lower electrode (element 16) in the resonance region.
Irieda's teachings could be incorporated with the device of the combined references which would result in the claimed invention. The motivation to combine Irieda's teachings would be to add a floating capacitance (¶[0057]) that would improve attenuation. Furthermore, including the large ground pattern 33, corresponding to the claimed metal film, in the center would provide heat-dissipating properties. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Irieda's teachings to arrive at the claimed invention.
Re claims 14 and 15, Irieda discloses (¶¶[0002 and 0007], Fig. 23) a filter comprising: an acoustic wave device or a multiplexer comprising: the filter (as required in claim 14).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2017/0207768 to Liu teaches an acoustic wave device a piezoelectric film interposed between an upper and lower electrodes is formed and a resonance region overlaps with the air gap. 
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893